Citation Nr: 1511822	
Decision Date: 03/19/15    Archive Date: 04/01/15

DOCKET NO.  12-00 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to a disability rating in excess of 30 percent for coronary artery disease.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to September 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island. 

In June 2014 the Board remanded this case for further development.  In a November 2014 rating decision the VA Appeals Management Center increased the Veteran's evaluation for coronary artery disease from 10 percent to 30 percent disabling effective May 3, 2013.  


FINDINGS OF FACT

In March 2015 the Board received notification from the Veteran that he wished to withdraw his appeal.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

An appeal may be withdrawn by the appellant or by his or her representative as to any or all issues on appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013). 

In the present case the Veteran notified the Board on March 4, 2015 that he wanted to withdraw his appeal.  As there remain no allegations of errors of fact or law for appellate consideration, the Board does not have jurisdiction to review the appeal and it is therefore dismissed.


ORDER

The appeal is dismissed.



____________________________________________
Steven D. Reiss 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


